Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 8, 2016
(the “Effective Date”) is between SILICON VALLEY BANK, a California corporation
(“Bank”), and VERICEL CORPORATION, a Michigan corporation (“Borrower”), and
provides the terms on which Bank shall lend to Borrower, and Borrower shall
repay Bank.  The parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP; provided
that if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or Bank shall so request, Borrower and Bank shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided, further, that, until so amended,
(a) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (b) Borrower shall provide Bank financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding the foregoing, all financial calculations (whether for
pricing covenants, or otherwise) shall be made with regard to Borrower only and
not on a consolidated basis.  The term “financial statements” includes the notes
and schedules.  Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in Section 13 of this Agreement.  All other terms
contained in this Agreement, unless otherwise indicated, shall have the meanings
provided by the Code to the extent such terms are defined therein.

 

2                                         LOAN AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay Bank the outstanding principal amount of all
Credit Extensions and accrued and unpaid interest thereon together with any fees
and Finance Charges as and when due in accordance with this Agreement.

 

2.1.1                     Financing of Accounts

 

(a)                                 Availability.

 

(i)                                     Subject to the terms of this Agreement
and provided that Borrower is not Streamline Facility Eligible, Borrower may
request that Bank finance specific Eligible Accounts.  Bank shall finance such
Eligible Accounts by extending credit to Borrower in an amount equal to the
result of the Advance Rate multiplied by the face amount of the specific
Eligible Account.  Bank may, in its sole discretion, change the percentage of
the Advance Rate for a particular Eligible Account on a case by case basis upon
notice thereof to Borrower.

 

(ii)                                  Subject to the terms of this Agreement and
provided that Borrower is Streamline Facility Eligible, Borrower may request
that Bank finance Eligible Accounts on an aggregate basis (the “Aggregate
Eligible Accounts”).  Bank shall finance Aggregate Eligible Accounts by
extending credit to Borrower in an aggregate amount outstanding at any time of
up to the Availability Amount.  Bank may, in its sole discretion, change the
percentage of the Borrowing Base on a case by case basis upon notice thereof to
Borrower.

 

(iii)                               Subject to the terms of this Agreement and
provided that Borrower is Streamline Facility Eligible, Borrower may request
that Bank finance specific Eligible Accounts for Approved Concentration
Accounts. Bank shall finance such Eligible Accounts by extending credit to
Borrower in an amount equal to the result of the Advance Rate multiplied by the
face amount of the Approved Concentration Account.  Bank may, in its sole
discretion, change the percentage of the Advance Rate for an Approved
Concentration Account on a case by case basis upon notice thereof to Borrower. 
For clarity Approved Concentration Account Advances shall be treated in all
respects as an Advance made upon specific Eligible Accounts, except for the
Applicable Rate.

 

1

--------------------------------------------------------------------------------


 

(iv)                              Any extension of credit made pursuant to the
terms of subsections (i), (ii) or (iii) above shall hereinafter be referred to
as an “Advance”, and, collectively, the “Advances”.  When Bank makes an Advance,
the specific Eligible Account, the Aggregate Eligible Accounts, or the Approved
Concentration Account each become a separate “Financed Receivable”.

 

(b)                                 Maximum Advances.

 

(i)                                     The aggregate face amount of all
Financed Receivables outstanding at any time may not exceed the Facility
Amount.  In addition to and notwithstanding the foregoing, (A) the aggregate
amount of Advances outstanding at any time may not exceed the Maximum
Availability Amount and (B) while Borrower is Streamline Facility Eligible, the
aggregate amount of Advances outstanding at any time may not exceed the
Availability Amount.

 

(ii)                                  If, at any time, amounts outstanding
exceed the amounts set forth in this Section 2.1.1(b), Borrower shall
immediately pay to Bank in cash such excess amount, and Borrower hereby
irrevocably authorizes Bank to debit any of its accounts maintained with Bank or
any of Bank’s Affiliates in connection therewith.

 

(c)                                  Borrowing Procedure.  Borrower will deliver
an Advance Request and Invoice Transmittal in the form attached hereto as
Exhibit C signed by a Responsible Officer for each Advance it requests,
accompanied by (i) an accounts receivable aging and a Borrowing Base
Certificate, with respect to requests for Advances based upon Aggregate Eligible
Accounts, or (ii) invoices, with respect to requests for Advances based upon
specific Eligible Accounts.  Bank may rely on information set forth in or
provided with the Advance Request and Invoice Transmittal.  In addition, upon
Bank’s request, Borrower shall deliver to Bank any contracts, purchase orders,
shipping documents or other underlying supporting documentation with respect to
any Eligible Account (including those Eligible Accounts comprising all or any
portion of the Aggregate Eligible Accounts).

 

(d)                                 Credit Quality; Confirmations.  Bank may, at
its option, conduct a credit check of the Account Debtor for each Account
requested by Borrower for financing hereunder to approve any such Account
Debtor’s credit before agreeing to finance such Account.  Bank may also verify
directly with the respective Account Debtors the validity, amount and other
matters relating to the Accounts (including confirmations of Borrower’s
representations in Section 5.3 of this Agreement) by means of mail, email,
telephone or otherwise, either in the name of Borrower or Bank from time to time
in its sole discretion; provided, however, prior to the occurrence and
continuance of an Event of Default, Bank will notify Borrower prior to making
any direct contact with Borrower’s Account Debtors.

 

(e)                                  Accounts Notification/Collection.  Bank may
notify any Account Debtor of Bank’s security interest in Borrower’s Accounts and
verify and/or collect them; provided, however, prior to the occurrence and
continuance of an Event of Default, Bank will notify Borrower prior to making
any direct contact with Borrower’s Account Debtors.

 

(f)                                   Early Termination.  This Agreement may be
terminated prior to the Maturity Date as follows: (i) by Borrower, effective
three (3) Business Days after written notice of termination is given to Bank; or
(ii) by Bank at any time after the occurrence and during the continuance of an
Event of Default, without notice, effective immediately.  If this Agreement is
terminated (A) by Bank in accordance with clause (ii) in the foregoing sentence,
or (B) by Borrower for any reason, Borrower shall pay to Bank a non refundable
termination fee in an amount equal to one half of one percent (0.50%) of the
Maximum Availability Amount (the “Early Termination Fee”).  The Early
Termination Fee shall be due and payable on the effective date of such
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations.  Notwithstanding the foregoing, Bank
agrees to waive the Early Termination Fee if Bank agrees to refinance and
re-document this Agreement under another division of Bank (in its sole and
exclusive discretion) prior to the Maturity Date.

 

(g)                                  Maturity.  All Obligations outstanding
hereunder with respect to (i) Advances shall be immediately due and payable in
full on the Maturity Date or the earlier termination of this Agreement and
(ii) Term Loan Advances shall be immediately due and payable in full on the Term
Loan Advance Maturity Date or the earlier termination of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(h)                                 End of Streamline Facility Eligible Status. 
On any day that Borrower ceases to be Streamline Facility Eligible, all
outstanding Advances made based on Aggregate Eligible Accounts and all
outstanding Approved Concentration Account Advances shall be immediately due and
payable, together with all Finance Charges accrued thereon.  Provided no Event
of Default then exists hereunder and subject to the terms of this Agreement,
Bank shall refinance the outstanding principal amount of such Advances with new
Advances made based on specific Eligible Accounts (in accordance with this
Agreement, including, without limitation, Section 2.1.1 hereof).  In connection
with same, Borrower shall deliver to Bank an Advance Request and Invoice
Transmittal in the form attached hereto as Exhibit C containing detailed invoice
reporting, signed by a Responsible Officer, together with a current accounts
receivable aging and a copy of each invoice, all in accordance with
Section 6.2(g) hereof and Bank shall finance same (in accordance with this
Agreement, including, without limitation, Section 2.1.1 hereof) and each
specific Eligible Account financed shall thereafter be deemed to be a Financed
Receivable for purposes of this Agreement.  If, following such determination,
the outstanding principal amount of the Obligations in connection with Advances
made pursuant to Section 2.1.1 exceeds the amount of Advances Bank has agreed to
make based on specific Eligible Accounts, Borrower shall immediately pay to Bank
the excess and, in connection with same, hereby irrevocably authorizes Bank to
debit any account of Borrower maintained by Borrower with Bank or any of Bank’s
Affiliates for the amount of such excess.

 

(i)                                     Commencement of Streamline Facility
Eligible Status.  On any day that Borrower becomes Streamline Facility Eligible,
all outstanding Advances made based on specific Eligible Accounts shall be
immediately due and payable, together with all Finance Charges accrued thereon. 
Provided no Event of Default then exists hereunder and subject to the terms of
this Agreement, Bank shall refinance such Advances with new Advances made based
on Aggregate Eligible Accounts and/or new Approved Concentration Account
Advances (in accordance with this Agreement, including, without limitation,
Section 2.1.1 hereof).  In connection with such request, Borrower shall deliver
to Bank (i) an Advance Request and Invoice Transmittal in the form attached
hereto as Exhibit C containing a current accounts receivable aging, (ii) a
Borrowing Base Certificate, and (iii) with respect to any Approved Concentration
Account Advances, a copy of each invoice in connection therewith, and Bank shall
refinance the outstanding principal amount of such Advances with new Advances
made based on Aggregate Eligible Accounts and/or new Approved Concentration
Account Advances (in accordance with this Agreement, including, without
limitation, Section 2.1.1 hereof) and the Aggregate Eligible Accounts and/or
Approved Concentration Account financed shall thereafter be deemed to be a
Financed Receivable for purposes of this Agreement.  If, following such
determination, the outstanding principal amount of the Obligations in connection
with Advances made pursuant to Section 2.1.1 exceeds the amount of Advances Bank
has agreed to make based on Aggregate Eligible Accounts and the amount of
Approved Concentration Account Advances, Borrower shall immediately pay to Bank
the excess and, in connection with same, hereby irrevocably authorizes Bank to
debit any account of Borrower maintained by Borrower with Bank or any of Bank’s
Affiliates for the amount of such excess.

 

2.1.2                     Term Loan Advances

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement, during the Term Advance A Draw Period, upon
Borrower’s request, Bank shall make one (1) term loan advance (the “Term Loan A
Advance”) available to Borrower in an original principal amount of Three Million
Dollars ($3,000.000.00).  Subject to the terms and conditions of this Agreement,
during the Term Advance B Draw Period, upon Borrower’s request, Bank shall make
one (1) term loan advance (the “Term Loan B Advance”) available to Borrower in
an original principal amount of Two Million Dollars ($2,000,000.00).  The Term
Loan A Advance and the Term Loan B Advance are hereinafter referred to singly as
a “Term Loan Advance” and collectively as the “Term Loan Advances”.  After
repayment, no Term Loan Advance (or any portion thereof) may be reborrowed.

 

(b)                                 Interest Period.  With respect to each Term
Loan Advance, commencing on the first Payment Date of the month following the
month in which the Funding Date of such Term Loan Advance occurs, and continuing
on the Payment Date of each month thereafter, Borrower shall make monthly
payments of interest, in arrears, on the principal amount of such Term Loan
Advance, at the rate set forth in Section 2.1.2(f)(i).

 

(c)                                  Repayment.  Commencing on March 1, 2017,
and continuing on each Payment Date thereafter, Borrower shall repay each Term
Loan Advance, in (i) thirty-six (36) equal monthly installments of principal,
plus (ii) monthly payments of accrued interest at the rate set forth in
Section 2.1.2(f)(i).  All outstanding principal and accrued and unpaid interest
under the Term Loan Advances, and all other outstanding Obligations

 

3

--------------------------------------------------------------------------------


 

hereunder with respect to the Term Loan Advances, are due and payable in full on
the Term Loan Advance Maturity Date.

 

(d)                                 Permitted Prepayment.  Borrower shall have
the option to prepay all, but not less than all, of the Term Loan Advances,
provided Borrower (i) delivers written notice to Bank of its election to prepay
the Term Loan Advances at least five (5) days prior to such prepayment, and
(ii) pays, on the date of such prepayment (A) all outstanding principal plus
accrued and unpaid interest with respect to the Term Loan Advances, (B) the Term
Loan Prepayment Premium, (C) the Term Loan Final Payment and (D) all other sums,
if any, that shall have become due and payable hereunder with respect to the
Term Loan Advances, including interest at the Default Rate with respect to any
past due amounts.

 

(e)                                  Mandatory Prepayment Upon an Acceleration. 
If the Term Loan Advances are accelerated by Bank following the occurrence and
during the continuance of an Event of Default, Borrower shall immediately pay to
Bank an amount equal to the sum of (i) all outstanding principal plus accrued
and unpaid interest with respect to the Term Loan Advances, (ii) the Term Loan
Prepayment Premium, (iii) the Term Loan Final Payment and (iv) all other sums,
if any, that shall have become due and payable hereunder with respect to the
Term Loan Advances, including interest at the Default Rate with respect to any
past due amounts.

 

(f)                                   Interest.

 

(i)                                     Interest Rate.  Subject to
Section 2.1.2(f)(ii), the principal amount of each Term Loan Advance outstanding
shall accrue interest at a floating per annum rate equal to the Prime Rate plus
three-quarters of one percent (0.75%), which interest shall be payable monthly
in accordance with Section 2.1.2(f)(v) below.

 

(ii)                                  Default Rate.  Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations in
connection with the Term Loan Advances shall bear interest at the Default Rate. 
Fees and expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses incurred after the
Effective Date) but are not paid when due shall bear interest until paid at a
rate equal to the highest rate applicable to the Obligations.  Payment or
acceptance of the increased interest rate provided in this
Section 2.1.2(f)(ii) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.

 

(iii)                               Adjustment to Interest Rate.  Changes to the
interest rate of any Term Loan Advance based on changes to the Prime Rate shall
be effective on the effective date of any change to the Prime Rate and to the
extent of any such change.

 

(iv)                              Computation; 360-Day Year.  In computing
interest with respect to the Term Loan Advances, the date of the making of any
Term Loan Advance shall be included and the date of payment shall be excluded;
provided, however, that if any Term Loan Advance is repaid on the same day on
which it is made, such day shall be included in computing interest on such Term
Loan Advance.  Interest with respect to the Term Loan Advances shall be computed
on the basis of a 360-day year for the actual number of days elapsed.

 

(v)                                 Interest Payment Date.  Unless otherwise
provided, interest with respect to the Term Loan Advances is payable monthly in
arrears on the Payment Date.

 

(g)                                  Borrowing Procedure.  Subject to the prior
satisfaction of all other applicable conditions to the making of a Term Loan
Advance set forth in this Agreement, to obtain a Term Loan Advance, Borrower
shall notify Bank (which notice shall be irrevocable) by electronic mail,
facsimile, or telephone by 1:00 p.m. Eastern time one (1) Business Day prior to
the requested Funding Date of the Term Loan Advance.  Together with any such
electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee.  Bank may rely on any telephone
notice given by a person whom Bank reasonably believes is a Responsible Officer
or designee.  Bank shall credit Term Loan Advances to a deposit account of
Borrower maintained with Bank.  Bank may make Term Loan

 

4

--------------------------------------------------------------------------------


 

Advances under this Agreement based on instructions from a Responsible Officer
or his or her designee or without instructions if the Term Loan Advances are
necessary to meet Obligations which have become due.

 

(h)                                 Application of Payments.  All payments to be
made by Borrower under any Loan Document in respect of any Term Loan Advance
shall be made in immediately available funds in Dollars, without setoff or
counterclaim, before 1:00 p.m. Eastern time on the date when due.  Payments of
principal and/or interest received after 1:00 p.m. Eastern time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid.

 

2.2                               Collections, Finance Charges, Remittances and
Fees.  The Obligations shall be subject to the following fees and Finance
Charges.  Unpaid fees and Finance Charges may, in Bank’s discretion, accrue
interest at the then highest rate applicable to the Obligations.

 

2.3                               Collections. Collections will be credited to
the Financed Receivable Balance for such Financed Receivable, but if there is an
Event of Default, Bank may apply Collections to the Obligations then due in any
order it chooses.  If Bank receives a payment for both a Financed Receivable and
a non-Financed Receivable, the funds will first be applied to the Financed
Receivable and, if there is no Event of Default then existing, the excess will
be remitted to Borrower, subject to Section 2.9 of this Agreement.

 

2.4                               Fees.

 

(a)                                 A non-refundable facility fee of Fifty
Thousand Dollars ($50,000.00) shall be earned, due and payable upon the
Effective Date (the “Facility Fee”);

 

(b)                                 A fully earned, non-refundable anniversary
fee of Fifty Thousand Dollars ($50,000.00) (the “Anniversary Fee”) shall be
earned as of the Effective Date and shall be due and payable on the earliest to
occur of (i) the one (1) year anniversary of the Effective Date, (ii) the
occurrence of an Event of Default, or (iii) the termination of this Agreement;

 

(c)                                  A non-refundable term loan facility fee of
Twelve Thousand Five Hundred Dollars ($12,500.00) shall be earned, due and
payable upon the Effective Date (the “Term Loan Facility Fee”);

 

(d)                                 The Term Loan Final Payment which is due and
payable on the earliest to occur of (i) the Term Loan Maturity Date, or (ii) the
acceleration of the Term Loan Advances by Bank following the occurrence and
during the continuance of an Event of Default, or (iii) the repayment of the
Term Loan Advances in full; and

 

(e)                                  The Term Loan Prepayment Premium when due
hereunder.

 

The Facility Fee, the Anniversary Fee, the Term Loan Facility Fee and the Term
Loan Final Payment are hereinafter collectively referred to as the “Loan Fees”.

 

Borrower has paid to Bank a deposit of Twenty-Five Thousand Dollars ($25,000.00)
(the “Good Faith Deposit”) to initiate Bank’s due diligence review process.  Any
portion of the Good Faith Deposit not utilized to pay Bank Expenses will be
applied to the Facility Fee.

 

2.5                               Finance Charges. In computing Finance Charges
on the Obligations under this Agreement, all Collections received by Bank shall
be deemed applied by Bank on account of the Obligations on the day of receipt of
the Collections.  Borrower will pay a finance charge (the “Finance Charge”) on
the Financed Receivable Balance or Account Balance (as applicable) which is
equal to the Applicable Rate divided by 360 multiplied by the number of days
each such Financed Receivable is outstanding multiplied by (a) with respect to
Financed Receivables based on specific Eligible Accounts, the outstanding
Financed Receivable Balance with respect to such Financed Receivables, (b) with
respect to Financed Receivables based on Aggregate Eligible Accounts, the
outstanding Account Balance and (c) with respect to Financed Receivables based
upon Approved Concentration Accounts, the portion of the outstanding Financed
Receivable Balance attributable to Approved Concentration Accounts.  Except as
otherwise provided in Section 2.1.1(h), Section 2.1.1(i) and/or
Section 2.11.1(b)(i), the Finance Charge is payable when the Advance made based
on such Financed Receivable is due and payable in accordance

 

5

--------------------------------------------------------------------------------


 

with Section 2.11 of this Agreement.Immediately upon the occurrence and during
the continuance of an Event of Default, the Applicable Rate will increase to the
Default Rate.

 

2.6                               Unused Line Fee.  A fee (the “Unused Line
Fee”), payable on the first (1st) day of each calendar quarter, in arrears, on a
calendar year basis, in an amount equal to three-eighths of one percent (0.375%)
per annum of the average unused portion of the Maximum Availability Amount, as
determined by Bank.  The unused portion of the Maximum Availability Amount, for
purposes of this calculation, shall equal the difference between (a) the Maximum
Availability Amount and (b) the average for the period of the Advances
outstanding on each day.  Borrower shall not be entitled to any credit, rebate
or repayment of any Unused Line Fee previously earned by Bank pursuant to this
Section 2.6 notwithstanding any termination of the Agreement or the suspension
or termination of Bank’s obligation to make loans and advances hereunder.

 

2.7                               Accounting.  After each Reconciliation Period,
Bank will provide Borrower with an accounting of the transactions for that
Reconciliation Period, including the amount of all Financed Receivables, all
Collections, Adjustments, Unused Line Fees and Finance Charges.  If Borrower
does not object to the accounting in writing within thirty (30) days it shall be
considered accurate.  All Finance Charges and other interest and fees are
calculated on the basis of a 360 day year and actual days elapsed.

 

2.8                               Deductions.  Bank may deduct fees, Bank
Expenses, Finance Charges, Unused Line Fees, the Loan Fees, Credit Extensions
which become due pursuant to Section 2.11 of this Agreement, and other amounts
due pursuant to this Agreement from any Credit Extensions made or Collections
received by Bank.

 

2.9                               Lockbox; Account Collection Services

 

(a)                                 Borrower shall direct each Account Debtor
(and each depository institution where proceeds of Accounts are on deposit) to
remit payments with respect to the Accounts to a lockbox account established
with Bank or to wire transfer payments to a cash collateral account that Bank
controls (collectively, the “Lockbox”).  It will be considered an immediate
Event of Default if the Lockbox is not established and operational on the
Effective Date and at all times thereafter.

 

(b)                                 Upon receipt by Borrower of any proceeds of
Accounts, Borrower shall promptly (but in any event within one (1) Business Day)
transfer and deliver same to Bank, along with a detailed cash receipts journal.

 

(c)                                  Provided no Event of Default exists or an
event that with notice or lapse of time will be an Event of Default, within
three (3) days of receipt of any proceeds of the Accounts by Bank (whether
received by Bank in the Lockbox, directly from Borrower, or otherwise), Bank
will turn over to Borrower such proceeds other than (i) Collections applied by
Bank pursuant to Section 2.3 of this Agreement in respect of Financed
Receivables based upon specific Eligible Accounts, and (ii) such proceeds which
shall be used by Bank to repay any other amounts due to Bank in respect of
Financed Receivables based upon specific Eligible Accounts, such as the Finance
Charges, the Facility Fee, and Bank Expenses; provided, however, Bank may hold
any proceeds of the Accounts (whether received by Bank in the Lockbox, directly
from Borrower, or otherwise and whether or not in respect of Financed
Receivables) as a reserve until the end of the applicable Reconciliation Period
if Bank, in its reasonable discretion, determines that other Financed
Receivable(s) may no longer qualify as an Eligible Account or Aggregate Eligible
Accounts at any time prior to the end of the subject Reconciliation Period.

 

(d)                                 This Section 2.9 does not impose any
affirmative duty on Bank to perform any act other than as specifically set forth
herein.  All Accounts and the proceeds thereof are Collateral, and if an Event
of Default occurs, Bank may, without notice, apply the proceeds of such Accounts
to the Obligations.

 

2.10                        Bank Expenses.  Borrower shall pay all Bank Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

 

6

--------------------------------------------------------------------------------


 

2.11                        Repayment of Obligations; Adjustments

 

2.11.1              Repayment.

 

(a)                                             Borrower will repay each Advance
made based upon a specific Eligible Account (including any Approved
Concentration Account Advances) on the earliest of: (i) the date on which
payment is received of the Financed Receivable with respect to which the Advance
was made, (ii) the date on which the Financed Receivable is no longer an
Eligible Account, (iii) the date on which any Adjustment is asserted to the
Financed Receivable (but only to the extent of the Adjustment if the Financed
Receivable otherwise remains an Eligible Account), (iv) the date on which there
is a breach of any representation or warranty in Section 5.3 of this Agreement
or of any covenant in the Loan Documents, (v) as required pursuant to
Section 2.1.1(j), (vi) as required pursuant to Section 2.1.1(h) for Approved
Concentration Account Advances, or (vii) the Maturity Date (including any early
termination).  Each payment shall also include all accrued Finance Charges with
respect to such Advance and all other amounts then due and payable hereunder.

 

(b)                                 With respect to each Advance made based upon
Aggregate Eligible Accounts:

 

(i)                                     Borrower shall pay to Bank, on the first
day of each Reconciliation Period, all Finance Charges accrued thereon; and

 

(ii)                                  Borrower will pay the principal amount of
such Advances on the earliest of: (A) the date on which the aggregate amount of
outstanding Advances made based upon Aggregate Eligible Accounts exceeds the
Availability Amount (but only up to the amount exceeding the Availability
Amount), (B) the Maturity Date (including any early termination), or (C) as
required pursuant to Section 2.1.1(h).  Any payment made pursuant to (B) or
(C) shall also include all accrued Finance Charges with respect to the Advances
based upon Aggregate Eligible Accounts and all other amounts then due and
payable hereunder.

 

2.11.2              Repayment on Event of Default.  When there is an Event of
Default, Borrower will, if Bank demands (or, upon the occurrence of an Event of
Default under Section 8.5 of this Agreement, immediately without notice or
demand from Bank) repay all of the Obligations then due.  The demand may, at
Bank’s option, include all Credit Extensions then outstanding and all accrued
Finance Charges, Unused Line Fees, the Early Termination Fee, the Loan Fees then
due and owing, Bank Expenses and any other Obligations then due hereunder.

 

2.11.3              Debit of Accounts.  Bank may debit any of Borrower’s deposit
accounts for payments or any amounts Borrower owes Bank hereunder.  These debits
shall not constitute a set-off.

 

2.12                        Power of Attorney.  Borrower irrevocably appoints
Bank and its successors and assigns as attorney-in-fact and authorizes Bank and
its successors and assigns, to: (a) following the occurrence and during the
continuance of an Event of Default, (i) sell, assign, transfer, pledge,
compromise, or discharge all or any part of the Financed Receivables;
(ii) demand, collect, sue, and give releases to any Account Debtor for monies
due and compromise, prosecute, or defend any action, claim, case or proceeding
about the Financed Receivables, including filing a claim or voting a claim in
any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses; and
(iii) prepare, file and sign Borrower’s name on any notice, claim, assignment,
demand, draft, or notice of or satisfaction of lien or mechanics’ lien or
similar document; and (b) regardless of whether an Event of Default has occurred
and is continuing, (i) notify all Account Debtors to pay Bank directly; provided
, however, prior to the occurrence and continuance of an Event of Default, Bank
will notify Borrower prior to making any direct contact with an Account Debtor
of Borrower; (ii) receive, open, and dispose of mail addressed to Borrower;
(iii) endorse Borrower’s name on checks or other instruments (to the extent
necessary to pay amounts owed pursuant to any of the Loan Documents); and
(iv) execute on Borrower’s behalf any instruments, documents, financing
statements to perfect Bank’s interests in the Financed Receivables and
Collateral and do all acts and things necessary or prudent, as determined solely
and exclusively by Bank, to protect or preserve Bank’s rights and remedies under
the Loan Documents, as directed by Bank.

 

3                                         CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  Bank’s obligation to make the initial Credit Extension is subject to
the condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank shall have reasonably requested, including, without limitation:

 

7

--------------------------------------------------------------------------------


 

(a)                                 the Loan Documents;

 

(b)                                 the SVB Control Agreement and any other
Control Agreement[s] required by Bank;

 

(c)                                  a Secretary’s Corporate Borrowing
Certificate for Borrower with respect to Borrower’s Articles of Formation,
By-Laws, incumbency and resolutions authorizing the execution and delivery of
this Agreement and the other loan documents;

 

(d)                                 shareholder consent (if required);

 

(e)                                  Borrower’s Operating Documents and a long
form good standing certificate of Borrower certified by the Secretary of State
of the State of Michigan as of a date no earlier than thirty (30) days prior to
the Effective Date;

 

(f)                                   the completed and executed Borrowing
Resolutions for Borrower;

 

(g)                                  certified copies, dated as of a recent
date, of financing statement searches, as Bank shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Credit Extension, will be
terminated or released;

 

(h)                                 the Perfection Certificate of Borrower,
together with the duly executed original signature thereto;

 

(i)                                     evidence satisfactory to Bank that the
insurance policies required by Section 6.4 of this Agreement are in full force
and effect (including certificates on Acord 25 and Acord 28 forms);

 

(j)                                    legal opinions of Borrower’s counsel
(authority/enforceability), in form and substance acceptable to Bank;

 

(k)                                 the completion of an initial audit of the
Accounts, Borrower’s Books and other Collateral with results satisfactory to
Bank in its sole and absolute discretion;

 

(l)                                     payment of the fees and Bank Expenses
then due as specified in Section 2.10 of this Agreement; and

 

(m)                             Certificate of Good Standing/Foreign
Qualification from Michigan and Massachusetts.

 

3.2                               Conditions Precedent to all Credit
Extensions.  Bank’s agreement to make each Credit Extension, including the
initial Credit Extension, is subject to the following:

 

(a)                                 receipt of (i) with respect to requests for
Advances, the Advance Request and Invoice Transmittal and the documents required
by Section 2.1.1(c) of this Agreement, and (ii) with respect to requests for
Term Loan Advances, an executed Payment/Advance Form;

 

(b)                                 Bank shall have (at its option) conducted
the confirmations and verifications as described in Section 2.1.1(d) of this
Agreement; and

 

(c)                                  each of the representations and warranties
in Section 5.3 of this Agreement shall be true and accurate on the date of the
Advance Request and Invoice Transmittal and/or the Payment/Advance Form, as
applicable, and on the effective date of each Credit Extension and no Event of
Default shall have occurred and be continuing, or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in Section 5.3 of this
Agreement are true and accurate as of such date; and

 

(d)                                 each of the representations and warranties
in this Agreement (other than those in Section 5.3) shall be true and accurate
in all material respects on the date of the Advance Request and Invoice
Transmittal

 

8

--------------------------------------------------------------------------------


 

and/or the Payment/Advance Form, as applicable, and on the effective date of
each Credit Extension and no Event of Default shall have occurred and be
continuing, or result from the Credit Extension.  Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in this Agreement (other than those in Section 5.3) are true and
accurate in all material respects as of such date.

 

3.3                               Suspension of Credit Extensions.  Borrower’s
ability to request that Bank make Credit Extensions hereunder will be suspended
if, in Bank’s reasonable discretion, there has been a material adverse change in
the general affairs, management, results of operation, condition (financial or
otherwise) or the prospect of repayment of the Obligations when due, or there
has been any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Bank prior to the
Effective Date.

 

3.4                               Covenant to Deliver.  Borrower agrees to
deliver to Bank each item required to be delivered to Bank under this Agreement
as a condition precedent to any Credit Extension.  Borrower expressly agrees
that a Credit Extension made prior to the receipt by Bank of any such item shall
not constitute a waiver by Bank of Borrower’s obligation to deliver such item,
and the making of any Credit Extension in the absence of a required item shall
be in Bank’s sole discretion.

 

4                                         CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
grants Bank, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in, and pledges to Bank, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  Borrower represents, warrants,
and covenants that the security interest granted herein shall be and shall at
all times continue to be a first priority perfected security interest in the
Collateral subject only to Permitted Liens that are permitted to have priority
over Bank’s Liens hereunder.  If Borrower shall at any time acquire a commercial
tort claim, Borrower shall promptly notify Bank in a writing signed by Borrower
of the general details thereof and grant to Bank in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to Bank.

 

Borrower acknowledges that it may have previously entered, and/or may in the
future enter, into Bank Services with Bank.  Regardless of the terms of any Bank
Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
security interest granted herein subject only to Permitted Liens that are
permitted to have priority over Bank’s Liens hereunder.

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(b) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to one hundred five percent (105.0%) for
Letters of Credit denominated in Dollars and one hundred ten percent (110.0%)
for Letters of Credit denominated in a currency other than Dollars, in each case
of the Dollar Equivalent of the face amount of all such Letters of Credit plus
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.

 

4.2                               Authorization to File Financing Statements. 
Borrower hereby authorizes Bank to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code.  Any such financing statements may indicate
the Collateral as “all assets of the Debtor” or words of similar effect, or as
being of an equal or lesser scope, or with greater detail, all in Bank’s
discretion.

 

9

--------------------------------------------------------------------------------


 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1                               Due Organization and Authorization.  Borrower
and each of its Subsidiaries are duly existing and in good standing as
Registered Organizations in their respective jurisdictions of formation and are
qualified and licensed to do business and are in good standing in any other
jurisdiction in which the conduct of their respective business or ownership of
property requires that they be qualified except where the failure to do so could
not reasonably be expected to have a material adverse effect on Borrower’s
business.  In connection with this Agreement, Borrower has delivered to Bank a
completed certificate signed by Borrower, entitled Perfection Certificate (the
“Perfection Certificate”).  Borrower represents and warrants to Bank that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, corporate structure, organizational type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

 

5.2                               Collateral.  Borrower has good title to, has
rights in, and the power to transfer, each item of the Collateral upon which it
purports to grant a Lien hereunder, free and clear of any and all Liens except
Permitted Liens.  Borrower has no deposit accounts other than the deposit
accounts with Bank, the deposit accounts, if any, described in the Perfection
Certificate delivered to Bank in connection herewith, or of which Borrower has
given Bank notice and taken such actions as are necessary to give Bank a
perfected security interest therein.  The Accounts are bona fide, existing
obligations of the Account Debtors.  All Inventory is in all material respects
of good and marketable quality, free from material defects.

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral (other than mobile equipment such as laptop
computers in the possession of Borrower’s employees or agents) are currently
being maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2 of this Agreement.

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part.  To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on

 

10

--------------------------------------------------------------------------------


 

Borrower’s business.  Except as noted on the Perfection Certificate, Borrower is
not a party to, nor is it bound by, any Restricted License.

 

5.3                               Financed Receivables.  Borrower represents and
warrants for each Financed Receivable:

 

(a)                                 Such Financed Receivable is an Eligible
Account;

 

(b)                                 Borrower is the owner of and has the legal
right to sell, transfer, assign and encumber such Financed Receivable;

 

(c)                                  The correct amount is on the Advance
Request and Invoice Transmittal and is not disputed;

 

(d)                                 Payment is not contingent on any obligation
or contract and Borrower has fulfilled all its obligations as of the Advance
Request and Invoice Transmittal date;

 

(e)                                  Such Financed Receivable is based on an
actual sale and delivery of goods and/or services rendered, is due to Borrower,
is not past due or in default, has not been previously sold, assigned,
transferred, or pledged and is free of any liens, security interests and
encumbrances other than Permitted Liens;

 

(f)                                   There are no defenses, offsets,
counterclaims or agreements for which the Account Debtor may claim any deduction
or discount;

 

(g)                                  Borrower reasonably believes no Account
Debtor is insolvent or subject to any Insolvency Proceedings;

 

(h)                                 Borrower has not filed or had filed against
it Insolvency Proceedings and does not anticipate any filing;

 

(i)                                     Bank has the right to endorse and/ or
require Borrower to endorse all payments received on Financed Receivables and
all proceeds of Collateral; and

 

(j)                                    No representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank in
respect of a Financed Receivable contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statement contained
in the certificates or statement not misleading in light of the circumstances in
which they were made.

 

5.4                               Litigation.  There are no actions or
proceedings pending or, to the knowledge of Borrower’s Responsible Officers,
threatened in writing by or against Borrower or any Subsidiary in which an
adverse decision could reasonably be expected to cause a Material Adverse
Change.

 

5.5                               No Material Deviation in Financial Statements
and Deterioration in Financial Condition.  All consolidated financial statements
for Borrower and any Subsidiary delivered to Bank fairly present in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations as of the date thereof.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

 

5.6                               Solvency.  The fair salable value of
Borrower’s assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.7                               Regulatory Compliance.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended.  Borrower is not engaged as one
of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards Act. 
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change.  None of
Borrower’s or any Subsidiary’s properties or assets have been used

 

11

--------------------------------------------------------------------------------


 

by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally.  Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

5.8                               Subsidiaries.  Borrower does not own any
stock, partnership interest or other equity securities except for Permitted
Investments.

 

5.9                               Tax Returns and Payments; Pension
Contributions.  Borrower and each Subsidiary have timely filed all required tax
returns and reports, and Borrower and each Subsidiary have timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower and each Subsidiary.  Borrower may defer payment of any
contested taxes, provided that Borrower (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Bank in writing of the commencement of,
and any material development in, the proceedings and (c) posts bonds or takes
any other steps required to prevent the Governmental Authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”.  Borrower is unaware of any claims or adjustments
proposed for any of Borrower’s prior tax years which could result in additional
taxes becoming due and payable by Borrower.  Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.

 

5.10                        Full Disclosure.  No written representation,
warranty or other statement of Borrower in any certificate or written statement
given to Bank in connection with the Loan Documents, or the transactions
contemplated thereby, as of the date such representation, warranty, or other
statement was made, taken together with all such written certificates and
written statements given to Bank, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading in light of the
circumstances in which they were made (it being recognized by Bank that any
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

 

6                                         AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1                               Government Compliance

 

(a)                                 Maintain its and (except as otherwise
permitted by Section 7.3) all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations.  Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a material adverse effect on
Borrower’s business.

 

(b)                                 Obtain all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents to which it is a party and the grant of a security interest to Bank in
all of its property.  Borrower shall promptly provide copies of any such
obtained Governmental Approvals to Bank.

 

(c)                                  Deliver to Bank, within five (5) days after
the same are sent or received, copies of all correspondence, reports, documents
and other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

6.2                               Financial Statements, Reports, Certificates

 

(a)                                 Deliver to Bank:  (i) as soon as available,
but no later than thirty (30) days (or, with respect to the months ending
March 31st, June 30th, September 30th and December 31st only, forty-five (45)
days) after the last day of each Reconciliation Period, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations during the period certified by a Responsible Officer and in a form
acceptable to Bank; (ii) within five (5) days of filing, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt and all reports on Form 10-K, 10-Q and 8-K
filed with the SEC, but in no event shall the Form 10-K shall be delivered later
than ninety (90) days after the last day of Borrower’s fiscal year; (iii) a
prompt report of any legal actions pending or threatened against Borrower or any
Subsidiary that could reasonably be expected to result in damages or costs to
Borrower or any Subsidiary of Two Hundred Fifty Thousand Dollars ($250,000.00)
or more; (iv) as soon as available, but no later than thirty (30) days after the
last day of Borrower’s fiscal year, and contemporaneously with any updates or
amendments thereto, annual financial projections approved by Borrower’s board of
directors, together with any related business forecasts used in the preparation
of such annual financial plans and projections; and (v) budgets, sales
projections, operating plans or other financial information of Borrower
reasonably requested by Bank.

 

(b)                                 Within thirty (30) days (or, with respect to
the months ending March 31st, June 30th, September 30th and December 31st only,
forty-five (45) days) after the last day of each Reconciliation Period, deliver
to Bank with the monthly financial statements a Compliance Certificate signed by
a Responsible Officer in the form of Exhibit B.

 

(c)                                  Allow Bank to inspect the Collateral and
audit and copy Borrower’s Books, including, but not limited to, Borrower’s
Accounts, upon reasonable notice to Borrower.  Such inspections or audits shall
be conducted as frequently as Bank determines in its reasonable discretion that
conditions warrant.  In the event Borrower and Bank schedule an audit more than
ten (10) days in advance, and Borrower cancels or seeks to reschedule the audit
with less than ten (10) days written notice to Bank, then (without limiting any
of Bank’s rights or remedies), Borrower shall pay Bank a fee of One Thousand
Dollars ($1,000.00) plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.  After the occurrence and during the continuance of an Event of
Default, Bank may audit Borrower’s Collateral at Borrower’s expense, including,
but not limited to, Borrower’s Accounts as frequently as Bank deems necessary at
Borrower’s expense and at Bank’s sole and exclusive discretion, without
notification to and authorization from Borrower.

 

(d)                                 Upon Bank’s reasonable request, provide a
written report on any Financed Receivable, where payment of such Financed
Receivable does not occur by its due date and include the reasons for the delay.

 

(e)                                  Provide Bank with, as soon as available,
but no later than thirty (30) days following each Reconciliation Period, an aged
listing of accounts receivable and accounts payable by invoice date, in form and
detail reasonably acceptable to Bank.

 

(f)                                   Immediately upon Borrower becoming
Streamline Facility Eligible, and thereafter until Borrower is no longer
Streamline Facility Eligible, provide Bank with (i) as soon as available, but no
later than thirty (30) days following each Reconciliation Period, (ii) together
with each request for an Advance based upon Aggregate Eligible Accounts, and
(iii) as required by Section 2.1.1(i), a duly completed Borrowing Base
Certificate signed by a Responsible Officer.

 

(g)                                  Immediately upon Borrower ceasing to be
Streamline Facility Eligible, provide Bank with a current aging of Accounts in
form and detail reasonably acceptable to Bank and, to the extent not previously
delivered to Bank, a copy of the invoice for each Eligible Account and an
Advance Request and Invoice Transmittal with respect to each such Account.

 

6.3                               Taxes.  Make, and cause each Subsidiary to
make, timely payment of all foreign, federal, state, and local taxes or
assessments (other than taxes and assessments which Borrower is contesting in
good faith, with adequate reserves maintained in accordance with GAAP) and will
deliver to Bank, on demand, appropriate certificates attesting to such payments.

 

13

--------------------------------------------------------------------------------


 

6.4                               Insurance.  Keep its business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
industry and location, and as Bank may reasonably request.  Insurance policies
shall be in a form, with companies, and in amounts that are satisfactory to
Bank.  All property policies shall have a lender’s loss payable endorsement
showing Bank as the sole lender loss payee and waive subrogation against Bank,
and all liability policies shall show, or have endorsements showing, Bank as an
additional insured.  All policies (or the lender loss payable and additional
insured endorsements) shall provide that the insurer must give Bank at least
twenty (20) days’ notice before canceling, amending, or declining to renew its
policy.  At Bank’s request, Borrower shall deliver certified copies of policies
and evidence of all premium payments.  Proceeds payable under any policy shall,
at Bank’s option, be payable to Bank on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy up to Two Hundred Fifty Thousand Dollars ($250,000.00), in
the aggregate, toward the replacement or repair of destroyed or damaged
property; provided that any such replaced or repaired property (i) shall be of
equal or like value as the replaced or repaired Collateral and (ii) shall be
deemed Collateral in which Bank has been granted a first priority security
interest subject only to Permitted Liens that are permitted to have priority
over Bank’s Liens hereunder and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Bank, be payable to Bank on account of the
Obligations then due.  If Borrower fails to obtain insurance as required under
this Section 6.4 or to pay any amount or furnish any required proof of payment
to third persons and Bank, Bank may make all or part of such payment or obtain
such insurance policies required in this Section 6.4, and take any action under
the policies Bank deems prudent.

 

6.5                               Accounts

 

(a)                                 At all times on and after the date that is
ninety (90) days from the Effective Date, to permit Bank to monitor Borrower’s
financial performance and condition, Borrower and all of its Subsidiaries shall
maintain all of Borrower’s and its Subsidiaries’ depository, operating and
securities/investment accounts with Bank and Bank’s Affiliates.  In addition to
the foregoing, Borrower shall conduct all of its investment management, letters
of credit and foreign exchange banking with Bank. Notwithstanding the foregoing,
Borrower’s Subsidiary Vericel Denmark Aps shall be permitted to maintain the
account ending 437 DKK with Danske Bank so long as the aggregate amount of funds
in such account does not exceed One Hundred Fifty Thousand Dollars ($150,000.00)
at any time.  Any Guarantor shall maintain all depository and operating accounts
with Bank, and, with respect to securities/investment accounts, with an
Affiliate of Bank.

 

(b)                                 For any Collateral Account that Bank in its
sole discretion permits Borrower at any time to open or maintain, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any Collateral Account is opened or maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.

 

6.6                               Inventory; Returns; Notices of Adjustments. 
Keep all Inventory in good and marketable condition, free from material
defects.  Returns and allowances between Borrower and its Account Debtors shall
follow Borrower’s customary practices as they exist at the Effective Date.  If,
at any time during the term of this Agreement, any Account Debtor asserts an
Adjustment in excess of Two Hundred Fifty Thousand Dollars ($250,000.00),
Borrower issues a credit memorandum, or any representation, warranty or covenant
set forth in this Agreement or the other Loan Documents is no longer true in all
material respects, Borrower will promptly advise Bank.

 

6.7                               Financial Covenant — Adjusted Quick Ratio.
Maintain at all times an Adjusted Quick Ratio of at least 1.10 to 1.0.

 

6.8                               Protection of Intellectual Property Rights

 

(a)                                 (i) Protect, defend and maintain the
validity and enforceability of any Intellectual Property material to Borrower’s
business; (ii) promptly advise Bank in writing of material infringements of its

 

14

--------------------------------------------------------------------------------


 

Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.

 

(b)                                 Provide written notice to Bank within ten
(10) days of entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public). 
Borrower shall take such steps as Bank requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.

 

6.9                               Litigation Cooperation.  From the Effective
Date and continuing through the termination of this Agreement, make available to
Bank, without expense to Bank, Borrower and its officers, employees and agents
and Borrower’s Books, to the extent that Bank may deem them reasonably necessary
to prosecute or defend any third-party suit or proceeding instituted by or
against Bank with respect to any Collateral or relating to Borrower.

 

6.10                        Further Assurances.  Execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s Lien in the Collateral or to effect the purposes of this Agreement.

 

6.11                        Post-Closing Conditions.  Deliver to Bank within
thirty (30) days of the Effective Date a landlord’s consent in favor of Bank for
64 Sidney Street, Cambridge, Massachusetts 02139.

 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 

7.1                               Dispositions.  Convey, sell, lease, transfer,
assign, or otherwise dispose of (collectively a “Transfer”), or permit any of
its Subsidiaries to Transfer, all or any part of its business or property,
except for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out, obsolete or surplus Equipment; (c) in connection with Permitted Liens,
Permitted Investments and Permitted Dissolutions; (d) consisting of the sale or
issuance of any stock of Borrower permitted under Section 7.2 of this Agreement;
(e) consisting of Borrower’s use or transfer of money or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents; and (f) of non-exclusive licenses for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business.

 

7.2                               Changes in Business, Management, Control, or
Business Locations.  (a) Engage in or permit any of its Subsidiaries to engage
in any business other than the businesses currently engaged in by Borrower and
such Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; (c) have a change in management such that any Key Person ceases to
hold such office with Borrower and a replacement is not made by Borrower’s board
of directors within sixty (60) days after such Key Person’s departure from
Borrower; or (d) permit or suffer any Change in Control.

 

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless each such new office or business location contains less than Two Hundred
Fifty Thousand Dollars ($250,000.00) in Borrower’s assets or property),
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, (5) change any organizational
number (if any) assigned by its jurisdiction of organization, or (6) deliver any
portion of the Collateral to a bailee, unless (i) such bailee location contains
less than Two Hundred Fifty Thousand Dollars ($250,000.00) in Borrower’s assets
or property and (ii) Bank and such bailee are parties to a bailee agreement
governing both the Collateral and the location to which Borrower intends to
deliver the Collateral.

 

Borrower hereby agrees upon Borrower adding any new office or business location,
including any warehouse, Borrower will cause its landlord to enter into a
landlord consent in favor of Bank prior to such new office or business location
containing Two Hundred Fifty Thousand Dollars ($250,000.00) of Collateral.

 

15

--------------------------------------------------------------------------------


 

Borrower hereby agrees that prior to Borrower delivering any Collateral to a
bailee, Borrower shall cause such bailee to execute and deliver a bailee
agreement in form and substance satisfactory to Bank.

 

7.3                               Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.  A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted herein, or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Bank) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 of this Agreement and the definition of “Permitted Liens” herein.

 

7.6                               Maintenance of Collateral Accounts.  Maintain
any Collateral Account except pursuant to the terms of Section 6.5 of this
Agreement.

 

7.7                               Distributions; Investments.  (a) Directly or
indirectly acquire or own any Person, or make any Investment in any Person,
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock; provided that Borrower may (i) pay dividends solely
in common stock or (ii) make open-market repurchase of its publicly-traded
equity securities so long as (A) a Default or Event of Default does not exist at
the time of any such repurchase and would not exist immediately after giving
effect to any such repurchase and (B) the aggregate amount of such repurchases
does not exceed One Million Dollars ($1,000,000.00).

 

7.8                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower, except for (a) transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person or (b) equity financings to the extent not prohibited by
Section 7.2.

 

7.9                               Subordinated Debt.  (a) Make or permit any
payment on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount owed by Borrower thereof, shorten the
maturity thereof, increase the rate of interest applicable thereto or adversely
affect the subordination thereof to Obligations owed to Bank.

 

7.10                        Compliance.  Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA, permit a Reportable Event or Prohibited Transaction, each as defined
in ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

16

--------------------------------------------------------------------------------


 

8                                         EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default.  Borrower fails to pay any of
the Obligations when due;

 

8.2                               Covenant Default.

 

(a)                                 If Borrower fails to perform any obligation
under Sections 2.9, 6.2, 6.3, 6.4, 6.5, 6.7, 6.8 or 6.11 of this Agreement or
violates any of the covenants contained in Section 7 of this Agreement, or

 

(b)                                 If Borrower fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant, or agreement
contained in this Agreement, in any of the Loan Documents, or in any other
present or future agreement between Borrower and Bank and as to any default
under such other term, provision, condition, covenant or agreement that can be
cured, has failed to cure such default within ten (10) days after the occurrence
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, and within such reasonable time period the failure to have cured
such default shall not be deemed an Event of Default (provided that no Credit
Extensions will be made during such cure period).  Grace periods provided under
this Section 8.2(b) shall not apply to the financial covenant(s) or any other
covenants that are required to be satisfied, completed or tested by a date
certain or as set forth in clause (a) above;

 

8.3                               Material Adverse Change.  A Material Adverse
Change occurs;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or of any entity
under the control of Borrower (including a Subsidiary) on deposit or otherwise
maintained with Bank or any Bank Affiliate, or (ii) a notice of lien or levy is
filed against any of Borrower’s assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or

 

(b)                                 (i) any material portion of Borrower’s
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower from
conducting any material part of its business;

 

8.5                               Insolvency.  (a) Borrower is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower and not dismissed or stayed within forty-five (45) days
(but no Credit Extensions shall be made while any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6                               Other Agreements.  There is, under any
agreement to which Borrower or any Guarantor is a party with a third party or
parties, (a) any default resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount individually or in the aggregate in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00); or (b) any default by Borrower or Guarantor, the result
of which could result in a Material Adverse Change to Borrower’s or any
Guarantor’s business;

 

8.7                               Judgments.  One or more final judgments,
orders, or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Hundred Fifty Thousand Dollars ($150,000.00) (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower and the
same are not, within ten (10) days after the entry thereof, discharged or
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of

 

17

--------------------------------------------------------------------------------


 

any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);

 

8.8                               Misrepresentations.  Borrower or any Person
acting for Borrower makes any representation, warranty, or other statement now
or later in this Agreement, any Loan Document or in any writing delivered to
Bank or to induce Bank to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 

8.9                               Subordinated Debt.  Any document, instrument,
or agreement evidencing any Subordinated Debt shall for any reason be revoked or
invalidated or otherwise cease to be in full force and effect, any Person shall
be in breach thereof or contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations shall for any reason be subordinated or shall not have the
priority contemplated by this Agreement or the applicable subordination
agreement;

 

8.10                        Guaranty.  (a) Any guaranty of any Obligations
terminates or ceases for any reason to be in full force and effect; (b) any
Guarantor does not perform any obligation or covenant under any guaranty of the
Obligations; (c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7,
or 8.8 of this Agreement occurs with respect to any Guarantor; (d) the death,
liquidation, winding up, or termination of existence of any Guarantor; or
(e) (i) a material impairment in the perfection or priority of Bank’s Lien in
the collateral provided by Guarantor or in the value of such collateral or
(ii) a material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations occurs with respect to any Guarantor; or

 

8.11                        Governmental Approvals.  Any Governmental Approval
shall have been (a) revoked, rescinded, suspended, modified in an adverse manner
or not renewed in the ordinary course for a full term or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any such Governmental Approval or that could
reasonably be expected to result in the Governmental Authority taking any of the
actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal (i) has, or could reasonably
be expected to have, a Material Adverse Change, or (ii) materially adversely
affects the legal qualifications of Borrower or any of its Subsidiaries to hold
such Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to materially adversely affect the status of or legal qualifications of Borrower
or any of its Subsidiaries to hold any Governmental Approval in any other
jurisdiction.

 

9                                         BANK’S RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.  When an Event of Default
occurs and continues beyond any applicable grace period Bank may, without notice
or demand, do any or all of the following to the extent not prohibited by
applicable law:

 

(a)                                 declare all Obligations immediately due and
payable (but if an Event of Default described in Section 8.5 of this Agreement
occurs, all Obligations are immediately due and payable without any action by
Bank);

 

(b)                                 stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Bank;

 

(c)                                  demand that Borrower (i) deposit cash with
Bank in an amount equal to one hundred five percent (105.0%) for Letters of
Credit denominated in Dollars and one hundred ten percent (110.0%) for Letters
of Credit denominated in a currency other than Dollars, in each case of the
Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;

 

18

--------------------------------------------------------------------------------


 

(d)                                 settle or adjust disputes and claims
directly with Account Debtors for amounts, on terms and in any order that Bank
considers advisable and notify any Person owing Borrower money of Bank’s
security interest in such funds and verify the amount of such account.  Borrower
shall collect all payments in trust for Bank and, if requested by Bank,
immediately deliver the payments to Bank in the form received from the Account
Debtor, with proper endorsements for deposit;

 

(e)                                  make any payments and do any acts it
considers necessary or reasonable to protect its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates at a location that is reasonably convenient to Bank
and Borrower.  Bank may peaceably enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge by Borrower, to
exercise any of Bank’s rights or remedies;

 

(f)                                   apply to the Obligations then due any
(i) balances and deposits of Borrower it holds, or (ii) amount held by Bank
owing to or for the credit or the account of Borrower;

 

(g)                                  ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell the
Collateral.  Bank is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, Borrower’s labels, Patents, Copyrights, mask
works, rights of use of any name, trade secrets, trade names, Trademarks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Bank’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements inure to
Bank’s benefit;

 

(h)                                 place a “hold” on any account maintained
with Bank and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(i)                                     demand and receive possession of
Borrower’s Books; and

 

(j)                                    exercise all rights and remedies
available to Bank under the Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof).

 

9.2                               Protective Payments.  If Borrower fails to
obtain the insurance called for by Section 6.4 of this Agreement or fails to pay
any premium thereon or fails to pay any other amount which Borrower is obligated
to pay under this Agreement or any other Loan Document, Bank may obtain such
insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

 

9.3                               Bank’s Liability for Collateral.  So long as
Bank complies with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Bank, Bank shall not be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other
Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

9.4                               No Waiver; Remedies Cumulative.  Bank’s
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Bank thereafter to demand strict performance and
compliance herewith or therewith.  No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given.  Bank’s rights and remedies
under this Agreement and the other Loan Documents are cumulative.  Bank has all
rights and remedies provided under the Code, by law, or in equity.  Bank’s
exercise of one right or remedy is not an election and shall not preclude Bank
from exercising any other remedy under this Agreement or other remedy available
at law or in equity, and Bank’s waiver of any Event of

 

19

--------------------------------------------------------------------------------


 

Default is not a continuing waiver.  Bank’s delay in exercising any remedy is
not a waiver, election, or acquiescence.

 

9.5                               Demand Waiver.  Borrower waives demand, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees held by Bank
on which Borrower is liable.

 

10                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:

Vericel Corporation

 

64 Sidney Street

 

Cambridge, Massachusetts 02139

 

Attn: Gerard Michel and Jacquelyn Fahey Snadell

 

Email:

gmichel@vcel.com and jfaheysandell@vcel.com

 

 

with a copy to:

Goodwin Procter LLP

 

53 State Street

 

Boston, Massachusetts 02109

 

Attn:

Mark D. Smith

 

Fax:

(617) 523-1231

 

Email:

marksmith@goodwinprocter.com

 

 

If to Bank:

Silicon Valley Bank

 

275 Grove Street, Suite 2-200

 

Newton, Massachusetts 02466

 

Attn:

Mr. Sam Subilia

 

Fax:

(617) 527-0177

 

Email:

SSubilia@svb.com

 

 

with a copy to:

Riemer & Braunstein LLP

 

Three Center Plaza

 

Boston, Massachusetts 02108

 

Attn:

David A. Ephraim, Esquire

 

Fax:

(617) 880-3456

 

Email:

DEphraim@riemerlaw.com

 

11                                  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

Except as otherwise expressly provided in any of the Loan Documents,
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or

 

20

--------------------------------------------------------------------------------


 

equitable relief as is deemed appropriate by such court.  Borrower hereby waives
personal service of the summons, complaints, and other process issued in such
action or suit and agrees that service of such summons, complaints, and other
process may be made by registered or certified mail addressed to Borrower at the
address set forth in, or subsequently provided to Borrower in accordance with,
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12           GENERAL PROVISIONS

 

12.1        Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion).  Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.

 

12.2        Indemnification.  Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

 

12.3        Right of Set-Off.   Borrower hereby grants to Bank, a lien, security
interest and right of setoff as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any Obligations of Borrower then due regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.4        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.5        Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties.

 

12.6        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.7        Amendments in Writing; Waiver; Integration.  No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or

 

21

--------------------------------------------------------------------------------


 

statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment, supplement or
waiver or have any other effect on any Loan Document.  Any waiver granted shall
be limited to the specific circumstance expressly described in it, and shall not
apply to any subsequent or other circumstance, whether similar or dissimilar, or
give rise to, or evidence, any obligation or commitment to grant any further
waiver.  The Loan Documents represent the entire agreement about this subject
matter and supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

 

12.8        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.9        Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  Without
limiting the foregoing, except as otherwise provided in Section 4.1, the grant
of a security interest by Borrower in Section 4.1 shall survive until the
termination of this Agreement and all Bank Services Agreements.  The obligation
of Borrower in Section 12.2 of this Agreement to indemnify Bank shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run.

 

12.10      Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, each a “Bank Entity” and collectively, the “Bank Entities”); (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, Bank shall use its best efforts to obtain any prospective
transferee’s or purchaser’s agreement to the terms of this Section 12.10);
(c) as required by law, regulation, subpoena, or other order; (d) to Bank’s
regulators or as otherwise required in connection with Bank’s examination or
audit; (e) as Bank considers appropriate in exercising remedies under the Loan
Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein.  Confidential information does
not include information that is: (i) either in the public domain other than as a
result of Bank’s breach of this Section 12.10 or is in Bank’s possession when
disclosed to Bank; or (ii) disclosed to Bank by a third party on a
nonconfidential basis if Bank does not know that the third party is prohibited
from disclosing the information.

 

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly prohibited by Borrower.  The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.

 

12.11      Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 

12.12      Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

 

12.13      Construction of Agreement.  The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

 

12.14      Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

 

22

--------------------------------------------------------------------------------


 

12.15      Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

13           DEFINITIONS

 

13.1        Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative. 
As used in this Agreement, the following capitalized terms have the following
meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Balance” is, on any date, the aggregate outstanding principal amount of
all Advances made based upon Aggregate Eligible Accounts.

 

“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.

 

“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) Current
Liabilities minus the current portion of Deferred Revenue.

 

“Adjustments” are all discounts allowances, returns, recoveries, disputes,
claims of any kind (including, without limitation, counterclaims or warranty
claims), offsets, defenses, rights of recoupment, rights of return, or short
payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.

 

“Advance” and “Advances” are defined in Section 2.1.1(a) of this Agreement.

 

“Advance Rate” is eighty percent (80.0%), net of any offsets related to each
specific Account Debtor, including, without limitation, Deferred Revenue, or
such other percentage as Bank establishes under Section 2.1.1 of this Agreement.

 

“Advance Request and Invoice Transmittal” shows specific Eligible Accounts
and/or Aggregate Eligible Accounts, which Bank may finance, and (a) with respect
to requests for Advances based upon specific Eligible Accounts, includes the
Account Debtor’s name, address, invoice amount, invoice date and invoice number,
and (b) with respect to requests for Advances based upon Aggregate Eligible
Accounts, includes (i) the Account Debtor’s name, address, invoice amount,
invoice date and invoice number, (ii) the current outstanding amount of Advances
made based upon Aggregate Eligible Accounts and (iii) the Availability Amount.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners, and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Aggregate Eligible Accounts” is defined in Section 2.1.1.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Anniversary Fee” is defined in Section 2.4.

 

“Applicable Rate” is (a) with respect to Financed Receivables based upon
specific Eligible Accounts, a per annum rate equal to the Prime Rate plus
three-quarters of one percent (0.75%), (b) with respect to Financed Receivables
based upon Aggregate Eligible Accounts, a per annum rate equal to the Prime Rate
plus one-quarter of

 

23

--------------------------------------------------------------------------------


 

one percent (0.25%), (c) with respect to Financed Receivables based upon
Approved Concentration Accounts, a per annum rate equal to the Prime Rate minus
one-half of one percent (0.50%).

 

“Approved Concentration Accounts” shall mean Eligible Accounts for which the
Account Debtor is US Bioservices and whose total obligations to Borrower exceeds
twenty-five percent (25.0%) of all Accounts.

 

“Approved Concentration Account Advances” are Advances made pursuant to
Section 2.1.1(a)(iii).

 

“Availability Amount” is the lesser of (a) (i) the Maximum Availability Amount,
minus (ii) the outstanding principal balance of Approved Concentration Account
Advances and (b) the Borrowing Base.

 

“Bank” is defined in the preamble of this Agreement.

 

“Bank Entities” is defined in Section 12.10.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

 

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Bank Services Agreement” is defined in the definition of Bank Services.

 

“Borrower” is defined in the preamble of this Agreement.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Base” is eighty percent (80.0%) (or such other percentage as Bank
establishes under Section 2.1.1) multiplied by Borrower’s Aggregate Eligible
Accounts (net of any offsets related to each specific Account Debtor, including,
without limitation, Deferred Revenue).

 

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit D.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders), and delivered by such Person
to Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as an exhibit to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of

 

24

--------------------------------------------------------------------------------


 

acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty percent (40.0%) or more of the
ordinary voting power for the election of directors of Borrower (determined on a
fully diluted basis) other than by the sale of Borrower’s equity securities in a
public offering or to venture capital or private equity investors so long as
Borrower identifies to Bank the venture capital or private equity investors at
least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction;
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100.0%) of each class of outstanding capital
stock of each subsidiary of Borrower free and clear of all Liens (except Liens
created by this Agreement).

 

“Claims” is defined in Section 12.2 of this Agreement.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is attached as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably

 

25

--------------------------------------------------------------------------------


 

anticipated liability for it determined by the Person in good faith; but the
amount may not exceed the maximum of the obligations under any guarantee or
other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Collateral Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Advance, Term Loan Advance, or any other extension of
credit by Bank for Borrower’s benefit.

 

“Current Liabilities” are (a) all obligations and liabilities of Borrower to
Bank, plus (b) without duplication, the aggregate amount of Borrower’s Total
Liabilities that mature within one (1) year; provided, however, Current
Liabilities shall not include non-cash liabilities solely in connection with
warrants to purchase Borrower’s equity securities that have been issued by
Borrower.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is a per annum rate of interest which is five percent (5.0%)
above the rate that is then in effect.

 

“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Early Termination Fee” is defined in Section 2.1.1(f) of this Agreement.

 

“Effective Date” is defined in the preamble hereof.

 

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3
of this Agreement, have been, at the option of Bank, confirmed in accordance
with Section 2.1.1(d) of this Agreement, and are due and owing from Account
Debtors deemed creditworthy by Bank in its good faith business judgment after
consultation with Borrower.  Without limiting the fact that the determination of
which Accounts are eligible hereunder is a matter of Bank discretion in each
instance, Eligible Accounts shall not include the following Accounts (which
listing may be amended or changed in Bank’s discretion with notice to Borrower):

 

(a)           Accounts for which the Account Debtor is Borrower’s Affiliate,
Subsidiary, officer, employee, or agent, or intercompany Accounts or invoices;

 

26

--------------------------------------------------------------------------------


 

(b)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;

 

(c)           Accounts with credit balances over ninety (90) days from invoice
date;

 

(d)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States or Canada, unless otherwise
approved by Bank in writing on a case-by-case basis in its sole discretion;

 

(e)           Accounts billed and/or payable outside of the United States;

 

(f)            Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

 

(g)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended (it
being acknowledged by Bank that Accounts owing from an Account Debtor which is a
United States military hospital, shall not, as of the Effective Date, require
such an assignment, which is subject to change after the Effective Date upon
notice by Bank to Borrower);

 

(h)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;

 

(i)            Accounts owing from an Account Debtor where goods or services
have not yet been rendered to the Account Debtor (sometimes called memo billings
or pre-billings);

 

(j)            Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements (sometimes called contracts accounts
receivable, progress billings, milestone billings, or fulfillment contracts);

 

(k)           Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings or retention billings);

 

(l)            Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;

 

(m)          Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

 

(n)           Accounts for which the Account Debtor has not been invoiced;

 

(o)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;

 

(p)           Accounts with a due date that is more than ninety (90) days from
invoice date;

 

(q)           Accounts subject to chargebacks, debit memos, or other payment
deductions taken by an Account Debtor;

 

27

--------------------------------------------------------------------------------


 

(r)            Accounts arising from product returns and/or exchanges (sometimes
called “warranty” or “RMA” accounts);

 

(s)            Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

 

(t)            Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);

 

(u)           Accounts for which Bank has notified Borrower that Bank in its
good faith business judgment determines collection to be doubtful, including,
without limitation, accounts represented by “refreshed” or “recycled” invoices;

 

(v)           Accounts owing from an Account Debtor, fifty percent (50.0%) or
more of whose Accounts have not been paid within ninety (90) days of invoice
date; and

 

(w)          with respect to requested Advances based upon Aggregate Eligible
Accounts, Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five percent (25.0%) of all
Accounts, for the amounts that exceed that percentage, unless Bank otherwise
approves in writing.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Events of Default” are set forth in Section 8 of this Agreement.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Facility Amount” is Twelve Million Five Hundred Thousand Dollars
($12,500,000.00).

 

“Facility Fee” is defined in Section 2.4 of this Agreement.

 

“Finance Charges” is defined in Section 2.5 of this Agreement.

 

“Financed Receivables” are all those specific Eligible Accounts and Aggregate
Eligible Accounts, including their proceeds which Bank finances and makes an
Advance, as set forth in Section 2.1.1 of this Agreement.  A Financed Receivable
stops being a Financed Receivable (but remains Collateral) when the Advance made
for the Financed Receivable has been fully paid.

 

“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Funding Date” is the date on which a Term Loan Advance is made to or for the
account of Borrower, which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“Good Faith Deposit” is defined in Section 2.4 of this Agreement.

 

28

--------------------------------------------------------------------------------


 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2 of this Agreement.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

 

(a)           its Copyrights, Trademarks and Patents;

 

(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;

 

(c)           any and all source code;

 

(d)           any and all design rights which may be available to Borrower;

 

(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f)            all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Inventory” is all “inventory” as defined in the Code in effect on the Effective
Date with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Key Person” is each of Borrower’s Chief Executive Officer, who is Nick
Colangelo as of the Effective Date, and Chief Financial Officer, who is Gerard
Michel as of the Effective Date.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

29

--------------------------------------------------------------------------------


 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any subordination agreements, the SVB Control Agreement and any other Control
Agreements, any Bank Services Agreement, the Borrowing Resolutions, any note, or
notes or guaranties executed by Borrower and/or any Guarantor, and any other
present or future agreement between Borrower and/or any Guarantor and/or for the
benefit of Bank, all as amended, restated, or otherwise modified.

 

“Loan Fees” is defined in Section 2.4 of this Agreement.

 

“Lockbox” is defined in Section 2.9 of this Agreement.

 

“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
substantial likelihood that Borrower shall fail to comply with one or more of
the financial covenant(s) in Section 6 of this Agreement during the next
succeeding financial reporting period.

 

“Maturity Date” is the date which is two (2) years from the Effective Date.

 

“Maximum Availability Amount” is Ten Million Dollars ($10,000,000.00).

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses, the Early Termination Fee, the Loan Fees, and other
amounts Borrower owes Bank now or later, whether under this Agreement, the Loan
Documents, or otherwise, including, without limitation, any interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank, and to perform Borrower’s duties under the Loan
Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit E.

 

“Payment Date” is the first (1st) calendar day of each month.

 

“Perfection Certificate” is defined in Section 5.1 of this Agreement.

 

“Permitted Dissolutions” are the dissolution, liquidation or winding up of any
of all of (a) Borrower’s existing Danish Subsidiary (Vericel Denmark Aps),
(b) Borrower’s existing German Subsidiary (Aastrom Biosciences GmbH) and/or
(c) Borrower’s existing bone marrow donation Subsidiary (Marrow Donation, LLC).

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)           Indebtedness existing on the Effective Date which is shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

30

--------------------------------------------------------------------------------


 

(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(f)            Indebtedness secured by Liens permitted under clauses (a) and
(c) of the definition of “Permitted Liens” hereunder; and

 

(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments (including, without limitation, Subsidiaries) existing
on the Effective Date which are shown on the Perfection Certificate (but
specifically excluding any future Investments in any Subsidiaries unless
otherwise permitted hereunder);

 

(b)           Investments consisting of Cash Equivalents;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of deposit accounts in which Bank has a
first priority perfected security interest (but only to the extent that such
accounts are permitted to be maintained under Section 6.5);

 

(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;

 

(h)           Investments consisting of travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business;

 

(i)            Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and

 

(j)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(j) shall not apply to Investments of Borrower in any Subsidiary.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date which are shown on the
Perfection Certificate or arising under this Agreement and the other Loan
Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on Borrower’s Books, provided
that no notice of any such Lien has been filed or recorded under the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

 

(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000.00) and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

31

--------------------------------------------------------------------------------


 

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (e), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g)           leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;

 

(h)           non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business;

 

(i)            Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default under Sections 8.4 and
8.7; and

 

(j)            Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Bank has a first priority perfected security
interest in the amounts held in such deposit and/or securities accounts (but
only to the extent that such accounts are permitted to be maintained under
Section 6.5).

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is, with respect to any day, the “Prime Rate” as quoted in the Wall
Street Journal print edition on such day (or, if such day is not a day on which
the Wall Street Journal is published, the immediately preceding day on which the
Wall Street Journal was published).

 

“Quick Assets” is, on any date, Borrower’s unrestricted and unencumbered cash
and Cash Equivalents maintained with Bank and Bank’s Affiliates and net billed
accounts receivable, determined according to GAAP.

 

“Reconciliation Period” is each calendar month.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

32

--------------------------------------------------------------------------------


 

“Second Tranche Availability Event” means Bank’s confirmation in writing that
Borrower has provided evidence to Bank, satisfactory to Bank in its sole
discretion, on or before February 28, 2017, that Borrower’s Biologics License
Application has received final approval for its MACI product from the United
States Food and Drug Administration.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Streamline Facility Eligible” means, as of any day during any Subject Month,
Borrower has provided evidence to Bank that Borrower (a) had an Adjusted Quick
Ratio of at least 1.25 to 1.0 at all times during the applicable Testing Month,
and (b) has an Adjusted Quick Ratio of at least 1.25 to 1.0 on such day.

 

“Subject Month” is the month which is two (2) calendar months after any Testing
Month.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.

 

“SVB Control Agreement” is that certain Securities Account Control Agreement by
and among SVB Securities, Apex Clearing Corporation, Borrower and Bank.

 

“Term Advance A Draw Period” is the period of time commencing upon the Effective
Date through the earlier to occur of (a) February 28, 2017, or (b) an Event of
Default.

 

“Term Advance B Draw Period” is the period of time commencing upon the
occurrence of the Second Tranche Availability Event through the earlier to occur
of (a) February 28, 2017, or (b) an Event of Default.

 

“Term Loan A Advance” is defined in Section 2.1.2(a).

 

“Term Loan Advance” and “Term Loan Advances” are each defined in
Section 2.1.2(a).

 

“Term Loan Advance Maturity Date” is February 1, 2020.

 

“Term Loan B Advance” is defined in Section 2.1.2(a).

 

“Term Loan Facility Fee” is defined in Section 2.4.

 

“Term Loan Final Payment” is a payment (in addition to and not a substitution
for the regular monthly payments of principal plus accrued interest) in an
amount, equal to the original aggregate principal amount of the Term Loan
Advances multiplied by four and one quarter of one percent (4.25%).

 

“Term Loan Prepayment Premium” is an additional fee payable to Bank in an amount
equal to:

 

(a)                              for a prepayment of a Term Loan Advance made on
or prior to the one (1) year anniversary of the Funding Date for such Term Loan
Advance, two and one-half of one percent (2.50%) of the original principal
amount of such Term Loan Advance;

 

33

--------------------------------------------------------------------------------


 

(b)                                 for a prepayment of a Term Loan Advance made
after the one (1) year anniversary but on or prior to the two (2) year
anniversary of the Funding Date for such Term Loan Advance, one and one-half of
one percent (1.50%) of the original principal amount of such Term Loan Advance;
and

 

(c)                                  for a prepayment of a Term Loan Advance
made after the two (2) year anniversary of the Funding Date for such Term Loan
Advance, one-half of one percent (0.50%) of the original principal amount of
such Term Loan Advance.

 

“Testing Month” is any month with respect to which Bank has tested Borrower’s
Adjusted Quick Ratio to determine whether Borrower is Streamline Facility
Eligible.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1 of this Agreement.

 

“Unused Line Fee” is defined in Section 2.6 of this Agreement.

 

[Signature page follows.]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER

 

 

 

VERICEL CORPORATION

 

 

 

By:

 /s/ Dominick Colangelo

 

Name: Dominick Colangelo

 

Title: Chief Executive Officer

 

 

 

 

 

BANK

 

 

 

SILICON VALLEY BANK

 

 

 

By:

 /s/ Sam Subilia

 

Name: Sam Subilia

 

Title: Vice President

 

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles), accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, now owned or later acquired;
any patents, trademarks, service marks and applications therefor; trade styles,
trade names, any trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements and
confidential information, now owned or hereafter acquired; or any claims for
damages by way of any past, present and future infringement of any of the
foregoing; and

 

All Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral shall not be deemed to include any
copyrights (including computer programs, blueprints and drawings), copyright
applications, copyright registration and like protection in each work of
authorship and derivative work thereof, whether published or unpublished, now
owned or hereafter acquired; any design rights; any patents, patent applications
and like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, trademarks, servicemarks and applications therefor, whether registered or
not, except that the Collateral shall include all accounts, license and royalty
fees and other revenues, proceeds, or income arising out of or relating to any
of the foregoing.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRAPHIC [g60681ks07i001.jpg]

 

SPECIALTY FINANCE DIVISION

 

Compliance Certificate

 

I, an authorized officer of VERICEL CORPORATION (“Borrower”) certify under the
Loan and Security Agreement (as amended, the “Agreement”) between Borrower and
Silicon Valley Bank (“Bank”) as follows for the period ending
                              (all capitalized terms used herein shall have the
meaning set forth in the Agreement):

 

Borrower represents and warrants for each Financed Receivable:

 

Each Financed Receivable is an Eligible Account;

 

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

 

The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;

 

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;

 

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

 

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

 

Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

 

Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;

 

Bank has the right to endorse and/or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral; and

 

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank in respect of a Financed Receivable contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statement contained in the certificates or statement not misleading
in light of the circumstances in which they were made.

 

Additionally, Borrower represents and warrants as follows:

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

--------------------------------------------------------------------------------


 

Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended. 
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors).  Borrower has complied in all material respects with the Federal
Fair Labor Standards Act.  Borrower has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to cause a Material
Adverse Change.  None of Borrower’s or any Subsidiary’s properties or assets
have been used by Borrower or any Subsidiary or, to the best of Borrower’s
knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than legally.  Borrower and each
Subsidiary has timely filed all required tax returns and paid, or made adequate
provision to pay, all material taxes, except those being contested in good faith
with adequate reserves under GAAP.  Borrower and each Subsidiary has obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted except where the failure to obtain
or make such consents, declarations, notices or filings would not reasonably be
expected to cause a Material Adverse Change.

 

Borrower is in compliance with the financial covenant(s) set forth in
Section 6.7 of this Agreement.  Attached are the required documents supporting
the certification.  The undersigned certifies that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.

 

The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Financial Covenant

 

 

 

Required

 

Actual

 

Compliance

 

 

 

 

 

 

 

 

 

Adjusted Quick Ratio

 

>1.10:1.0

 

    :1.0

 

Yes  No

 

 

Streamline Facility Eligible

 

 

 

Required

 

Actual

 

Eligible for Streamline

 

 

 

 

 

 

 

 

 

Adjusted Quick Ratio

 

>1.25:1.0

 

    :1.0

 

Yes  No

 

 

All other representations and warranties in the Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.

 

Sincerely,

 

VERICEL CORPORATION

 

 

 

Signature

 

 

 

 

 

Title

 

 

 

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[To be provided by Bank]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BORROWING BASE CERTIFICATE

 

Borrower: VERICEL CORPORATION

 

Lender: Silicon Valley Bank

 

Commitment Amount:     $10,000,000.00

 

 

ACCOUNTS RECEIVABLE

1.

Accounts Receivable (invoiced) Book Value as of

$

2.

Additions (please explain on next page)

$

3.

Less: Intercompany / Employee / Non-Trade Accounts

$

4.

NET TRADE ACCOUNTS RECEIVABLE

$

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

5.

Affiliate/Subsidiary/Intercompany/Employee Accounts/invoices

$

6.

90 Days Past Invoice Date

$

7.

Credit Balances over 90 Days

$

8.

Foreign Account Debtors (non-United States/Canada)

$

9.

Accounts billed and/or payable outside the United States

$

10.

Contra/Customer Deposit Accounts

$

11

U.S. Government Accounts w/out assignment of claims (except U.S. military
hospitals as of the Effective Date and until notice otherwise is given by Bank)

 

$

12.

Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts

$

13.

Accounts with Memo or Pre-Billings

$

14.

Contract Accounts; Accounts with Progress/Milestone Billings

$

15.

Accounts for Retainage or Retention Billings

$

16.

Trust / Bonded Accounts

$

17.

Bill and Hold Accounts

$

18.

Unbilled Accounts

$

19.

Non-Trade Accounts (if not already deducted above)

$

20.

Payment Terms over 90 Days

$

21.

Chargebacks Accounts / Debit Memos

$

22.

Product Returns/Exchanges

$

23.

Disputed Accounts; Insolvent Account Debtor Accounts

$

24.

Doubtful / Refreshed / Recycled Accounts

$

25.

Deferred Revenue

$

26.

Balance of 50% over 90 Day Accounts (cross-age or current affected)

$

27.

Concentration Limits (25%)

$

28.

Other (please explain on next page)

$

29.

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

$

30.

Eligible Accounts (#4 minus #29)

$

31.

ELIGIBLE AMOUNT OF ACCOUNTS (80.0% of #30)

$

 

 

 

BALANCES

 

32.

Maximum Loan Amount

$ 10,000,000.00

33.

Total Funds Available (lesser of #31 or #32)

$

34.

Present balance of Advances (including Approved Concentration Account Advances)

$

35.

RESERVE POSITION (#33 minus #34)

$

 

[Continued on following page.]

 

--------------------------------------------------------------------------------


 

Explanatory comments from previous page:

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

 

 

BANK USE ONLY

 

 

 

COMMENTS:    

 

Received by:

 

 

 

 

AUTHORIZED SIGNER

VERICEL CORPORATION

 

Date:

 

 

 

Verified:

 

By:

 

 

 

AUTHORIZED SIGNER

 

Authorized Signer

 

Date:

 

Date:

 

 

Compliance Status:

                 Yes                 No

 

--------------------------------------------------------------------------------


 

EXHIBIT E

LOAN PAYMENT/ADVANCE REQUEST FORM

 

DEADLINE FOR SAME DAY PROCESSING IS NOON EASTERN TIME

 

Fax To:

Date:  

 

 

 

LOAN PAYMENT:

 

VERICEL CORPORATION

 

 

From Account #

 

 

To Account #

 

 

  (Deposit Account #)

 

 

(Loan Account #)

Principal $

 

 

and/or Interest $

 

 

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

LOAN ADVANCE:

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

 

   (Loan Account #)

 

 

(Deposit Account #)

 

 

Amount of Term Loan Advance $

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete on the date of the request for an advance:

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Eastern Time

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

(For International Wire Only)

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

 

 

 

Special Instruction:

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

--------------------------------------------------------------------------------


 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

 

Telephone #:

 

 

--------------------------------------------------------------------------------